—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered June 25, 1998, which granted plaintiffs motion to reargue a prior order, entered January 28, 1998, inter alia, denying his motion for a default judgment as against defendants police officers and for disclosure sanctions as against defendants City and Police Department, and, upon reargument, adhered to the prior order unanimously affirmed, without costs. Appeal from the prior order, unanimously dismissed, without costs, as superseded by the appeal from the subsequent order.
The motion court properly declined to enforce the conditional orders striking defendants’, City and Police Department, answer unless they provided certain disclosure and placing defendant police officers in default unless they appeared by a certain date. In large part, the City’s lack of compliance was attributable to plaintiffs failure to provide information identifying the police officers involved in his arrest, which circumstance also justified the granting of the City’s cross motion to compel plaintiff to execute authorizations for the release of his criminal record and to accept the City’s amended answer on behalf of the one officer it was able to identify and locate. Withholding of a default judgment against the other two officers is an appropriate exercise of discretion until such time as plaintiff provides information sufficient to identify them. We have considered plaintiffs other claims and find them to be unpersuasive. Concur — Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.